Barrett, J.
I concur upon the same ground. The issues to be framed
should be specific.
MOTION TO MAKE COMPLAINT MORE DEFINITE AND CERTAIN.
, Daniels, J.
The answer of the defendant in this action was served on the
17th of November, 1888, and the notice of motion to make the complaint more definite and certain was not given until the latter part of January, 1889. This entitled the plaintiff to a denial of the motion; for, by rule 22 of the general rules of practice, a motion of this description is required to be made before the service of a demurrer or an answer. The order accordingly should be affirmed, with $10 costs, and also the disbursements. All concur.